  Case 1:19-cv-22303-KMW Document 58-22 Entered on FLSD Docket 02/03/2021 Page 1 of 1

                                                               2018-00066518




  ON SUNDAY JUNE 24TH 2018 DISPATCH RECEIVED A CALL REFERENCE SEVERAL
  ARMED SUBJECTS AT SOUTH POINT PARK. UNAWARE IF IT WAS A POTENTIAL
  ACTIVE SHOOTER SITUATION I RESPONDED FROM MY ZONE TO ASSIST THE AREA
  ONE (1) SERGEANT IN THE EVENT OF AN EMERGENCY. I WAS THE ASSIGNED
  SUPERVISOR FOR AREA FOUR (4) ENTERTAINMENT DISTRICT. UPON ARRIVAL THE
  ARMED PERSONS WERE DETAINED AND A PRELIMINARY INVESTIGATION WAS
  BEING CONDUCTED BY THE OFFICERS AND THE AREA ONE (1) SERGEANT (K.
  BOLDUC ID # 991). WHO WERE ALREADY ON SCENE. I BRIEFLY STOOD BY AS UNITS
  CONDUCTED THEIR INVESTIGATION AND LEFT SHORTLY AFTER TO MY AREA OF
  RESPONSIBILITY TO SUPERVISE MY ZONE.

  I HAD NO FURTHER INVOLVEMENT ON THIS CALL AND I HAD NO INTERACTION WITH
  THE SUBJECTS INVOLVED ON THIS SIGNAL.

  NO FURTHER INFORMATION.




  1023 Salabarria                06/24/2018   751 Garcia
                                              Muley, Michael                  06/26/2018


Page: 58 of 72
                                                                     Case Supp 2018-00066518 Page 2 OF 2
